
	
		II
		110th CONGRESS
		1st Session
		S. 1412
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2007
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Development Act of
		  2002 to support beginning farmers and ranchers, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Beginning Farmer and Rancher
			 Opportunity Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Beginning farmer and rancher development
				program.
					Sec. 3. Beginning farmer and rancher individual development
				accounts pilot program.
					Sec. 4. Down payment loan program.
					Sec. 5. Beginning farmer or rancher contract land sales
				program.
					Sec. 6. Inventory sales preferences.
					Sec. 7. Agricultural loans.
					Sec. 8. Loan authorization levels and fund
				set-asides.
					Sec. 9. Soil and water conservation and protection.
					Sec. 10. Conservation Reserve Program transition
				incentives.
					Sec. 11. Conservation cost sharing.
					Sec. 12. Research programs.
					Sec. 13. Risk management education for beginning farmers or
				ranchers.
				
			2.Beginning farmer
			 and rancher development program
			(a)GrantsSection
			 7405(c) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 3319f(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (I), by inserting , including energy conservation and efficiency
			 before the semicolon; and
					(B)in subparagraph
			 (K), by inserting , including transition to organic and other
			 source-verified and value-added alternative production and marketing
			 systems;
					(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)Maximum term
				and size of grant
							(A)In
				generalA grant under this subsection shall—
								(i)have a term that
				is not more than 3 years; and
								(ii)be in an amount
				that is not more than $250,000 a year.
								(B)Consecutive
				grantsAn eligible recipient may receive consecutive grants under
				this
				subsection.
							;
				(3)by redesignating
			 paragraphs (5) through (7) as paragraphs (9) through (11), respectively;
				(4)by inserting
			 after paragraph (4) the following:
					
						(5)Evaluation
				criteriaIn making grants under this subsection, the Secretary
				shall evaluate—
							(A)relevancy;
							(B)technical
				merit;
							(C)achievability;
							(D)the expertise and
				track record of the principal partners;
							(E)the adequacy of
				plans for participatory evaluation process, outcome-based reporting, and the
				communication of findings and results beyond the immediate target audience;
				and
							(F)other appropriate
				factors, as determined by the Secretary.
							(6)Regional
				balanceIn making grants under this section, the Secretary shall,
				to the maximum extent practicable, ensure geographic diversity.
						(7)Organic
				conversionThe Secretary may make grants under this section to
				support projects that provide comprehensive technical assistance to beginning
				farmers or ranchers who are in the process of converting to certified organic
				production.
						(8)PriorityIn
				making grants under this section, the Secretary shall give priority to
				partnerships and collaborations that are led by or include non-governmental and
				community-based organizations with expertise in new farmer training and
				outreach.
						;
				and
				(5)in paragraph (9)
			 (as redesignated by paragraph (3))—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking the period and adding ; and; and
					(C)by adding at the
			 end the following:
						
							(D)farmers or
				ranchers that are refugees or immigrants (as those terms are defined in section
				101(a) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)).
							.
					(6)Education
			 teamsSection 7405(d)(2) of the Farm Security and Rural
			 Investment At of 2002 (7 U.S.C. 3319f(d)(2)) is amended by inserting and
			 including sustainable and organic farming production and marketing
			 methods before the period at the end.
				(b)Stakeholder
			 inputSection 7405(f) of the Farm Security and Rural Investment
			 At of 2002 (7 U.S.C. 3319f(f)) is amended—
				(1)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 indenting appropriately;
				(2)by striking
			 In carrying out and inserting the following:
					
						(1)In
				generalIn carrying out
						;
				and
				(3)by adding at the
			 end the following:
					
						(2)Review
				panelsIn forming review panels to evaluate proposals submitted
				under this section, the Secretary shall include individuals from the categories
				described in paragraph
				(1).
						.
				(c)FundingSection
			 7405(h) of the Farm Security and Rural Investment At of 2002 (7 U.S.C.
			 3319f(h)) is amended to read as follows:
				
					(h)Funding
						(1)In
				generalOn October 1, 2007, and on each October 1 thereafter
				through October 1, 2011, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section $25,000,000, to remain available for 2 fiscal
				years.
						(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further appropriation.
						(3)LimitationThe Secretary shall use not more
				than 10 percent of the total funds made available under paragraph (1) to carry
				out subsections (d) and
				(e).
						.
			3.Beginning farmer
			 and rancher individual development accounts pilot programThe Consolidated Farm and Rural Development
			 Act is amended by adding after section 333A (7 U.S.C. 1983a) the
			 following:
			
				333B.Beginning
				farmer and rancher individual development accounts pilot program
					(a)DefinitionsIn
				this section:
						(1)Demonstration
				programThe term demonstration program means a
				demonstration program carried out by a qualified entity under the pilot program
				established in subsection (b)(1).
						(2)Eligible
				participantThe term eligible participant means a
				qualified beginning farmer or rancher that—
							(A)has knowledge,
				experience, and a demonstrated commitment to agriculture;
							(B)lacks significant
				financial resources or assets; and
							(C)has an income
				that is less than—
								(i)80 percent of the
				median income of the area in which the eligible participant is located;
				or
								(ii)200 percent of
				the most recent Federal Poverty Income Guidelines published by the Department
				of Health and Human Services.
								(3)Individual
				development accountThe term individual development
				account means a savings account described in subsection
				(b)(4)(A).
						(4)Qualified
				entity
							(A)In
				generalThe term qualified entity means—
								(i)1
				or more organizations—
									(I)described in
				section 501(c)(3) of the Internal Revenue Code of 1986; and
									(II)exempt from
				taxation under section 501(a) of such Code; or
									(ii)a State, local,
				or tribal government submitting an application jointly with an organization
				described in clause (i).
								(B)No prohibition
				on collaborationAn organization described in subparagraph (A)(i)
				may collaborate with a financial institution or for-profit community
				development corporation to carry out the purposes of this section.
							(b)Pilot
				program
						(1)In
				generalThe Secretary shall establish a pilot program to be known
				as the New Farmer Individual Development Accounts Pilot Program
				under which the Secretary shall work through qualified entities to establish
				demonstration programs—
							(A)of at least 5
				years in duration; and
							(B)in at least 15
				States.
							(2)CoordinationThe
				Secretary shall operate the pilot program through, and in coordination with the
				farm loan programs of, the Farm Service Agency.
						(3)Reserve
				funds
							(A)In
				generalEach demonstration program shall establish a reserve fund
				consisting of a non-Federal match of 25 percent of the total amount of the
				grant awarded to the demonstration program under this section.
							(B)Federal
				fundsAfter a demonstration program has deposited in the reserve
				fund the non-Federal matching funds described in subparagraph (A), the
				Secretary shall provide to the demonstration program for deposit in the reserve
				fund the total amount of the grant awarded under this section.
							(C)Use of
				fundsOf the Federal funds deposited in a reserve fund under
				subparagraphs (A) and (B), a demonstration program—
								(i)may use up to 20
				percent for administrative expenses; and
								(ii)shall use the
				remainder to make matching awards described in paragraph (4)(B)(ii)(I).
								(D)InterestAny
				interest earned on amounts in a reserve fund established under subparagraph (A)
				may be used as additional matching funds for, or to administer, the
				demonstration program.
							(E)GuidanceThe
				Secretary shall implement guidance regarding the investment requirements of
				reserve funds established under this paragraph.
							(4)Individual
				development accounts
							(A)In
				generalA demonstration program shall establish and administer an
				individual development account for each eligible participant.
							(B)Contract
				requirementsTo be eligible to receive funds under this section,
				each eligible participant shall enter into a contract with a demonstration
				program under which—
								(i)the eligible
				participant shall agree—
									(I)to deposit a
				certain amount of funds of the eligible participant in a personal savings
				account, as prescribed by the contractual agreement between the eligible
				participant and the demonstration program;
									(II)to use the funds
				described in subclause (I) only for 1 or more eligible expenditures described
				in paragraph (5)(A);
									(III)to forfeit any
				right to amounts in the individual development account in any case in which the
				eligible participant is more than 1 month delinquent in fulfilling the
				obligation under subclause (I) or in which the eligible participant uses funds
				described in that subclause for a purpose other than an eligible expenditure;
				and
									(IV)to complete
				qualified financial training; and
									(ii)the
				demonstration program shall agree—
									(I)to deposit not
				later than 1 month after a deposit described in clause (i)(I) a 300-percent
				match of that amount into the individual development account established for
				the eligible participant;
									(II)to use the funds
				described in subclause (I) only for 1 or more eligible expenditures selected by
				the eligible participant; and
									(III)to provide a
				financial education course to all eligible participants.
									(C)Limitation
								(i)In
				generalA demonstration program may provide not more than $9,000
				for each fiscal year in matching funds to any eligible participant.
								(ii)Treatment of
				amountAn amount provided under clause (i) shall not be
				considered to be a gift or loan.
								(D)ForfeitsAny
				amounts forfeited under subparagraph (B)(i)(III) shall be returned to the
				reserve fund of the demonstration program.
							(E)InterestAny
				interest earned on amounts in an individual development account shall be
				compounded with amounts otherwise deposited in the individual development
				account.
							(F)Treatment of
				funds
								(i)In
				generalOf the funds described in this paragraph, only the funds
				deposited by the eligible participant in a personal savings account under
				subparagraph (A)(i)(I) (including interest accruing on those funds) may be
				considered to be income.
								(ii)Determination
				of eligibility and amountFor purposes of determining eligibility
				for, or the amount of assistance provided under, any need-based Federal or
				federally-assisted program, amounts held in an individual development account
				shall be excluded.
								(5)Eligible
				expenditures
							(A)In
				generalAn eligible expenditure described in this subparagraph is
				an expenditure—
								(i)to purchase
				farmland;
								(ii)to make a down
				payment on an accepted purchase offer for farmland;
								(iii)to make
				mortgage payments for up to 180 days after the date of purchase of
				farmland;
								(iv)to purchase farm
				equipment or production, storage, or marketing infrastructure;
								(v)to purchase
				breeding stock;
								(vi)to purchase
				fruit or nut trees or trees to harvest for timber;
								(vii)to purchase
				other assets that improve the financial viability of the farming
				operation;
								(viii)to make a
				transition to organic production;
								(ix)to pay training
				or mentorship expenses to facilitate specific entrepreneurial agricultural
				activities; and
								(x)for other similar
				expenditures, as determined by the Secretary.
								(B)Timing
								(i)In
				generalAn eligible expenditure may be made at any time during
				the 2-year period beginning on the date on which the last matching funds are
				provided under paragraph (4)(B)(ii)(I).
								(ii)Unexpended
				fundsFunds remaining in an individual development account after
				the period described in clause (i) shall revert to the reserve fund of the
				demonstration program.
								(c)Applications
						(1)Announcement of
				demonstration programsNot later than 180 days after the date of
				enactment of this section, the Secretary shall—
							(A)publicly announce
				the availability of funding under this section for demonstration programs;
				and
							(B)ensure that
				applications to carry out demonstration programs are widely available to
				qualified entities.
							(2)SubmissionNot
				later than 270 days after the date of enactment of this section, a qualified
				entity may submit to the Secretary an application to carry out a demonstration
				program.
						(3)CriteriaIn
				considering whether to approve an application to carry out a demonstration
				program, the Secretary shall assess—
							(A)the degree to
				which the demonstration program described in the application is likely to aid
				eligible participants in successfully pursuing new farming
				opportunities;
							(B)the experience
				and ability of the qualified entity to responsibly administer the
				project;
							(C)the experience
				and ability of the qualified entity in recruiting, educating, and assisting
				eligible participants to increase economic independence and pursue or advance
				farming opportunities;
							(D)the aggregate
				amount of direct funds from non-Federal public sector and private sources that
				are formally committed to the demonstration program as matching
				contributions;
							(E)the adequacy of
				the plan for providing information relevant to an evaluation of the
				demonstration program; and
							(F)such other
				factors as the Secretary considers to be appropriate.
							(4)PreferencesIn
				considering an application to conduct a demonstration program under this part,
				the Secretary shall give preference to an application from a qualified entity
				that—
							(A)demonstrates—
								(i)a
				track record of serving targeted clients; and
								(ii)expertise in
				dealing with financial management aspects of farming; or
								(B)(i)targets underserved and
				socially disadvantaged farmers or ranchers; and
								(ii)demonstrates a track record of
				reaching and serving those clients.
								(5)Approval
							(A)In
				generalNot later than 1 year after the date of enactment of this
				section, in accordance with this section, the Secretary shall, on a competitive
				basis, approve such applications to conduct demonstration programs as the
				Secretary considers appropriate.
							(B)DiversityThe
				Secretary shall ensure, to the maximum extent practicable, that approved
				applications involve demonstration programs for a range of geographic areas and
				diverse populations.
							(6)Term of
				authorityIf the Secretary approves an application to carry out a
				demonstration program, the Secretary shall authorize the applying qualified
				entity to carry out the project for a period of 5 years, plus an additional 2
				years for the making of eligible expenditures in accordance with subsection
				(b)(5)(B).
						(d)Grant
				authority
						(1)In
				generalFor each year during which a demonstration program is
				carried out under this section, the Secretary shall make a grant to the
				qualified entity authorized to carry out the demonstration program.
						(2)Maximum amount
				of grantsThe aggregate amount of grant funds provided to a
				demonstration program carried out under this section shall not exceed
				$300,000.
						(e)Reports
						(1)Annual progress
				reports
							(A)In
				generalNot later than 60 days after the end of the calendar year
				in which the Secretary authorizes a qualified entity to carry out a
				demonstration program, and annually thereafter until the conclusion of the
				demonstration program, the qualified entity shall prepare an annual report that
				includes, for the period covered by the report—
								(i)an evaluation of
				the progress of the demonstration program;
								(ii)information
				about the demonstration program and eligible participants;
								(iii)the number and
				characteristics of individuals that have made 1 or more deposits into an
				individual development account;
								(iv)the amounts in
				the reserve fund established with respect to the program;
								(v)the amounts
				deposited in the individual development accounts;
								(vi)the amounts
				withdrawn from the individual development accounts and the purposes for which
				the amounts were withdrawn;
								(vii)the balances
				remaining in the individual development accounts;
								(viii)(I)the development account
				characteristics (such as threshold amounts and match rates) required to
				stimulate participation in the demonstration program; and
									(II)how the characteristics vary among
				different populations or communities;
									(ix)(I)what service
				configurations of the qualified entity (such as peer support, structured
				planning exercises, mentoring, and financial management) increased the rate and
				consistency of participation in the demonstration program; and
									(II)how the configurations varied among
				different populations or communities; and
									(x)such other
				information as the Secretary may require.
								(B)Submission of
				reportsA qualified entity shall submit each report required
				under subparagraph (A) to the Secretary.
							(C)5-year
				evaluationIn addition to the annual evaluations required under
				subparagraph (A)(i), not later than 5 years after the date on which a qualified
				entity begins to carry out a demonstration program, the qualified entity shall
				submit to the Secretary a comprehensive evaluation of the demonstration
				program.
							(2)Reports by the
				secretary
							(A)Interim
				reportsNot later than 90 days after the end of the calendar year
				in which the Secretary first authorizes a qualified entity to carry out a
				demonstration program under this section, and annually thereafter until all
				demonstration programs are completed, the Secretary shall submit to Congress an
				interim report that describes the reports submitted by each demonstration
				program under paragraph (1).
							(B)Final
				reportsNot later than 1 year after the date on which all
				demonstration programs under this section are concluded, the Secretary shall
				submit to Congress a final report that describes the results and findings of
				all reports and evaluations carried out under this section.
							(f)RegulationsThe
				Secretary shall promulgate regulations to carry out this section, including
				regulations relating to—
						(1)the termination
				of demonstration programs;
						(2)control of the
				reserve funds in the case of such a termination;
						(3)transfer of
				demonstration programs to other qualified entities; and
						(4)remissions from a
				reserve fund in a case in which a demonstration program is terminated without
				transfer to a new qualified entity.
						(g)Funding
						(1)In
				generalOn October 1, 2007, and on each October 1 thereafter
				through October 1, 2012, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section $5,000,000, to remain available until expended.
						(2)Administration and trainingOf the total funds made available under
				paragraph (1), not more than 5 percent for administration and 5 percent for
				training may be used by the Secretary—
							(A)to administer the pilot program; and
							(B)to provide training, or hire 1 or more
				consultants to provide training, to instruct qualified entities in carrying out
				demonstration programs, including payment of reasonable costs incurred with
				respect to that training for—
								(i)staff or
				consultant travel;
								(ii)lodging;
								(iii)meals;
				and
								(iv)materials.
								(3)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further
				appropriation.
						.
		4.Down payment
			 loan programSection 310E of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1935) is
			 amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)Principal
							(A)Purchase price
				of $500,000 or lessExcept as provided in subparagraph (C), each
				loan made under this section for a purchase price that is $500,000 or less,
				shall be in an amount that does not exceed 45 percent of the lesser of—
								(i)the purchase
				price; or
								(ii)the appraised
				value of the farm or ranch to be acquired.
								(B)Purchase price
				greater than $500,000Except as provided in subparagraph (C),
				each loan made under this section for a purchase price that is greater than
				$500,000, shall be in an amount that does not exceed 45 percent of the lesser
				of—
								(i)$500,000;
				or
								(ii)the appraised
				value of the farm or ranch to be acquired.
								(C)Borrower
				requestA borrower may request a lower loan amount than an amount
				specified in subparagraph (A) or
				(B).
							;
				(B)by striking
			 paragraph (2) and inserting the following:
					
						(2)Interest
				rateThe interest rate on any loan made by the Secretary under
				this section shall be a rate equal to the greater of—
							(A)the difference
				obtained by subtracting 4 percent from the interest rate for regular ownership
				loans under this subtitle; or
							(B)1
				percent.
							;
				and
				(C)in paragraph
			 (4)—
					(i)by
			 striking Each and inserting the following:
						
							(A)In
				generalEach
							;
				and
					(ii)by
			 adding at the end the following:
						
							(B)First
				installmentThe first installment for a loan made under this
				section shall be due 2 years after the date on which the loan is made, with
				annual installments being due
				thereafter.
							;
					(2)in subsection
			 (c)—
				(A)by striking
			 paragraph (2); and
				(B)by redesignating
			 paragraph (3) as paragraph (2); and
				(3)in subsection
			 (d)—
				(A)in paragraph (3),
			 by striking the and at the end;
				(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(5)establish annual
				performance goals to promote the use of the down payment loan program and other
				joint financing participation loans as the preferred choice for direct real
				estate loans made by any lender to a qualified beginning farmer or
				rancher.
						.
				5.Beginning farmer
			 or rancher contract land sales programSection 310F of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1936) is amended to read as follows:
			
				310F.Beginning
				farmer or rancher contract land sales program
					(a)In
				generalSubject to subsection (c), the Secretary shall, in
				accordance with each condition described in subsection (b), guarantee any loan
				made by a private seller of a farm or ranch to a qualified beginning farmer or
				rancher on a contract land sale basis.
					(b)Conditions for
				guaranteeTo receive a guarantee for a loan by the Secretary
				under subsection (a)—
						(1)the qualified
				beginning farmer or rancher shall—
							(A)on the date on
				which the contract land sale that is the subject of the loan is complete, own
				or operate the farm or ranch that is the subject of the contract land
				sale;
							(B)have a credit
				history that—
								(i)includes a record
				of satisfactory debt repayment, as determined by the Secretary; and
								(ii)is acceptable to
				the Secretary; and
								(C)demonstrate to
				the Secretary that the qualified beginning farmer or rancher is unable to
				obtain sufficient credit without a guarantee to finance any actual need of the
				qualified beginning farmer or rancher at a reasonable rate or term;
							(2)the loan made by
				the private seller of a farm or ranch to the qualified beginning farmer or
				rancher on a contract land sale basis shall meet applicable underwriting
				criteria, as determined by the Secretary; and
						(3)to carry out the
				loan—
							(A)a commercial
				lending institution shall agree to serve as an escrow agent; or
							(B)the private
				seller of a farm or ranch, in cooperation with the qualified beginning farmer
				or rancher, shall use an appropriate alternate arrangement, as determined by
				the Secretary.
							(c)Limitations
						(1)Down
				paymentThe Secretary shall not guarantee a loan made by a
				private seller of a farm or ranch to a qualified beginning farmer or rancher
				under subsection (a) if the contribution of the qualified beginning farmer or
				rancher to the down payment for the farm or ranch that is the subject of the
				contract land sale would be an amount less than 5 percent of the purchase price
				of the farm or ranch.
						(2)Maximum
				purchase priceThe Secretary shall not guarantee a loan made by a
				private seller of a farm or ranch to a qualified beginning farmer or rancher
				under subsection (a) if the purchase price or the appraisal value of the farm
				or ranch that is the subject of the contract land sale is an amount greater
				than $500,000.
						(d)Period of
				guaranteeThe Secretary shall guarantee a loan made by a private
				seller of a farm or ranch to a qualified beginning farmer or rancher under
				subsection (a) for a 10-year period beginning on the date on which the
				Secretary guarantees the loan.
					(e)Guarantee
				plansA private seller of a farm or ranch who makes a loan to a
				qualified beginning farmer or rancher that is guaranteed by the Secretary under
				subsection (a) may select—
						(1)a prompt payment
				guarantee plan, which shall cover—
							(A)3 amortized
				annual installments; or
							(B)an amount equal
				to 3 annual installments (including an amount equal to the total cost of any
				tax and insurance incurred during the period covered by the annual
				installments); or
							(2)a standard
				guarantee plan, which shall cover an amount equal to 90 percent of the
				outstanding principal of the loan made by the private seller of a farm or ranch
				to the qualified beginning farmer or
				rancher.
						.
		6.Inventory sales
			 preferencesSection 335(c) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1985(c)) is
			 amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (B)—
					(i)in
			 the subparagraph heading, by inserting ; socially disadvantaged farmer or
			 rancher after or rancher;
					(ii)in
			 clause (i), by inserting  or a socially disadvantaged farmer or
			 rancher after or rancher;
					(iii)in clause (ii),
			 by inserting or socially disadvantaged farmer or rancher after
			 or rancher;
					(iv)in
			 clause (iii), by inserting or a socially disadvantaged farmer or
			 rancher after or rancher; and
					(v)in
			 clause (iv), by inserting and socially disadvantaged farmers and
			 ranchers after and ranchers; and
					(B)in subparagraph
			 (C), by inserting or a socially disadvantaged farmer or rancher
			 after or rancher;
				(2)in paragraph
			 (5)(B)—
				(A)in clause
			 (i)—
					(i)in
			 the clause heading, by inserting ; socially disadvantaged farmer or rancher
			 after or
			 rancher;
					(ii)by
			 inserting or a socially disadvantaged farmer or rancher after
			 a beginning farmer or rancher; and
					(iii)by inserting
			 or the socially disadvantaged farmer or rancher after the
			 beginning farmer or rancher; and
					(B)in clause
			 (ii)—
					(i)in
			 the matter preceding subclause (I), by inserting or a socially
			 disadvantaged farmer or rancher after or rancher;
			 and
					(ii)in
			 subclause (II), by inserting or the socially disadvantaged farmer or
			 rancher after or rancher; and
					(3)in paragraph
			 (6)—
				(A)in subparagraph
			 (A), by inserting or a socially disadvantaged farmer or rancher
			 after or rancher; and
				(B)in subparagraph
			 (C)—
					(i)in
			 clause (i)(I), by inserting and socially disadvantaged farmers and
			 ranchers after and ranchers; and
					(ii)in
			 clause (ii), by inserting or socially disadvantaged farmers or
			 ranchers after or ranchers.
					7.Agricultural
			 loans
			(a)Direct
			 loansSection 302 of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1922) is amended by striking subsection (b) and inserting the
			 following:
				
					(b)Direct
				loansThe Secretary may make a direct loan under this subtitle
				only to a farmer or rancher who has participated in the business operations of
				a farm or ranch for not less than 3
				years.
					.
			(b)Limitations on
			 amount of farm ownership loansSection 305(a)(2) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1925(a)(2)) is amended by
			 striking $200,000 and inserting $300,000.
			(c)Limitations on amount of operating
			 loansSection 311 of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1941) is amended by
			 striking subsection (c).
			(d)Limitations on
			 amount of operating loansSection 313(a)(1) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1943(a)(1)) is amended by striking
			 $200,000 and inserting $300,000.
			(e)Transition to
			 private commercial or other sources of creditSubtitle D of the
			 Consolidated Farm and Rural Development Act is amended by inserting after
			 section 344 (7 U.S.C. 1992) the following:
				
					345.Transition to
				private commercial or other sources of credit
						(a)In
				generalIn making or insuring a farm loan under subtitle A or B,
				the Secretary shall establish a plan and promulgate regulations (including
				performance criteria) that promote the goal of transitioning borrowers to
				private commercial credit and other sources of credit in the shortest
				practicable period of time.
						(b)CoordinationIn
				carrying out this section, the Secretary shall integrate and coordinate the
				transition policy described in subsection (a) with—
							(1)the borrower
				training program established by section 359;
							(2)the loan
				assessment process established by section 360;
							(3)the supervised
				credit requirement established by section 361;
							(4)the market
				placement program established by section 362; and
							(5)other appropriate
				programs and authorities, as determined by the
				Secretary.
							.
			8.Loan
			 authorization levels and fund set-asides
			(a)Authorization
			 of loansSection 346(b) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1994(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking $3,796,000,000 and
			 inserting $4,226,000,000; and
					(B)in subparagraph
			 (A)—
						(i)in
			 the matter preceding clause (i), by striking $770,000,000 and
			 inserting $1,200,000,000;
						(ii)in
			 clause (i), by striking $205,000,000 and inserting
			 $350,000,000; and
						(iii)in clause (ii),
			 by striking $565,000,000 and inserting
			 $850,000,000;
						(2)in paragraph
			 (2)—
					(A)in the paragraph
			 heading, by striking and
			 ranchers and inserting or ranchers or socially disadvantaged farmers or
			 ranchers;
					(B)in subparagraph
			 (A)—
						(i)in
			 clauses (i)(I), (ii), and (iii), by striking and ranchers each
			 place it appears and inserting or ranchers or socially disadvantaged
			 farmers or ranchers;
						(ii)in
			 clause (i)—
							(I)in subclause (I),
			 by striking 70 percent and inserting an amount that is
			 not less than 75 percent of the total amount made available under paragraph
			 (1); and
							(II)in subclause
			 (II)—
								(aa)in
			 the subclause heading, by inserting ; participation loans after
			 payment
			 loans;
								(bb)by
			 striking 60 percent and inserting an amount not less than
			 2/3 of the amount reserved under subclause (I);
			 and
								(cc)by
			 inserting and participation loans after section
			 310E;
								(iii)in clause
			 (ii)(III), by striking 2003 through 2007, 35 percent and
			 inserting 2008 through 2012, an amount that is not less than 50 percent
			 of the total amount made available under paragraph (1); and
						(iv)in
			 clause (iii)—
							(I)in the clause
			 heading, by striking september 1 and inserting
			 august
			 15; and
							(II)by striking
			 September 1 and inserting August 15;
							(C)in subparagraph
			 (B)—
						(i)in clause (i), by
			 striking 25 percent and inserting an amount that is not
			 less than 40 percent of the total amount made available under paragraph
			 (1); and
						(ii)in
			 clauses (i) and (ii), by striking farmers and ranchers each
			 place it appears and inserting farmers or ranchers; and
						(D)in the
			 subparagraph heading of subparagraph (C), by striking farmers and ranchers
			 and inserting farmers
			 or ranchers;
					(3)by striking
			 paragraph (3); and
				(4)by redesignating
			 paragraph (4) as paragraph (3).
				(b)ReallocationSection
			 346(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b))
			 (as amended by subsection (a)) is amended by adding at the end the
			 following:
				
					(4)Reallocation
						(A)Qualified
				beginning farmers or ranchersAny funds reserved and allocated
				under paragraph (2) for qualified beginning farmers or ranchers in a State but
				not used within the State as of the applicable date specified in subparagraph
				(A)(iii) or (B)(iii) of paragraph (2), shall be redistributed by the Secretary,
				in order of priority, to make or guarantee loans for—
							(i)pending
				applications from qualified beginning farmers or ranchers in other States for
				the same type and category of loan under this title as the unused funds were
				originally made available;
							(ii)pending
				applications from qualified beginning farmers or ranchers within the State or
				in other States for farm ownership (including down payment loans) or operating
				loans or loan guarantees under this title;
							(iii)pending
				applications from socially disadvantaged farmers or ranchers within the State
				or in other States for farm ownership (including down payment loans) or
				operating loans or loan guarantees under this title;
							(iv)pending
				applications within the State for farm ownership (including down payment loans)
				or operating loans or loan guarantees under this title; and
							(v)pending
				applications for farm ownership (including down payment loans) or operating
				loans or loan guarantees under this title in other States, as determined by the
				Secretary.
							(B)Socially
				disadvantaged farmers or ranchersAny funds reserved and
				allocated under paragraph (2) for socially disadvantaged farmers or ranchers in
				a State but not used within the State as of the applicable date specified in
				subparagraph (A)(iii) or (B)(iii) of paragraph (2), shall be redistributed by
				the Secretary, in order of priority, to make or guarantee loans for—
							(i)pending
				applications from socially disadvantaged farmers or ranchers in other States
				for the same type and category of loan under this title as the unused funds
				were made available;
							(ii)pending
				applications from socially disadvantaged farmers or ranchers within the State
				or in other States for farm ownership (including down payment loans) or
				operating loans or loan guarantees under this title;
							(iii)pending
				applications from beginning farmers or ranchers within the State or in other
				States for farm ownership (including down payment loans) or operating loans or
				loan guarantees under this title;
							(iv)pending
				applications within the State for farm ownership (including down payment loans)
				or operating loans or loan guarantees under this title; and
							(v)pending
				applications for farm ownership (including down payment loans) or operating
				loans or loan guarantees under this title in other States, as determined by the
				Secretary.
							.
			9.Soil and water
			 conservation and protectionSection 304 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1924) is amended by striking subsections (b)
			 and (c) and inserting the following:
			
				(b)PriorityIn
				making or guaranteeing loans under this section, the Secretary shall give
				priority to—
					(1)qualified
				beginning farmers or ranchers;
					(2)socially
				disadvantaged farmers or ranchers;
					(3)owners or tenants
				who use the loans to convert to sustainable or organic agricultural production
				systems; and
					(4)producers who use
				the loans to build conservation structures or establish conservation practices
				to comply with section 1212 of the Food Security Act of 1985 (16 U.S.C.
				3812).
					.
		10.Conservation
			 Reserve Program transition incentivesSection 1235(c) of the Food Security Act of
			 1985 (16 U.S.C. 3835(c)) is amended—
			(1)in paragraph
			 (1)(B)—
				(A)in clause (ii),
			 by striking or at the end;
				(B)by redesignating
			 clause (iii) as clause (iv); and
				(C)by inserting
			 after clause (ii) the following:
					
						(iii)to facilitate a
				transition of land subject to the contract from a retired or retiring owner or
				operator to a beginning farmer or rancher or socially disadvantaged farmer or
				rancher for the purpose of returning some or all of the land into production
				using sustainable grazing or crop production methods;
				or
						; and
				(2)by adding at the
			 end the following:
				
					(3)Transition
				option for beginning farmers or ranchers and socially disadvantaged farmers or
				ranchers
						(A)In
				generalIn the case of a contract modification approved in order
				to facilitate the transfer of land subject to a contract from a retired or
				retiring owner or operator to a beginning farmer or rancher or socially
				disadvantaged farmer or rancher under paragraph (1)(B)(iii), the Secretary
				shall—
							(i)beginning on the
				date that is 1 year before the date of termination of the contract—
								(I)allow the
				beginning farmer or rancher or socially disadvantaged farmer or rancher, in
				conjunction with the retired or retiring owner or operator, to make
				conservation and land improvements; and
								(II)allow the
				beginning farmer or rancher or socially disadvantaged farmer or rancher, at the
				election of the farmer or rancher, to begin the certification process under the
				Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.);
								(ii)beginning on the
				date of termination of the contract, allow the retired or retiring owner or
				operator to sell or lease (under a long-term lease or a lease with an option to
				purchase) to the beginning farmer or rancher or socially disadvantaged farmer
				or rancher the land subject to the contract for production purposes;
							(iii)require the
				beginning farmer or rancher or socially disadvantaged farmer or rancher to
				develop and implement a comprehensive conservation plan that meets such
				sustainability criteria as the Secretary may establish;
							(iv)provide to the
				beginning farmer or rancher or socially disadvantaged farmer or rancher an
				opportunity to enroll in the conservation security program established under
				subchapter A of chapter 2 or the environmental quality incentives program
				established under chapter 4 by not later than the date on which the farmer or
				rancher takes possession, through ownership or lease, of the land; and
							(v)continue to make
				annual payments to the retired or retiring owner or operator for not more than
				an additional 2 years after the date of termination of the contract, if the
				retired or retiring owner or operator is not a family member (as defined in
				section 1001A(b)(3)(B) of the Food Security Act of 1985 (7 U.S.C.
				1308–1(b)(3)(B)) of the beginning farmer or rancher or socially disadvantaged
				farmer or rancher.
							(B)ReenrollmentThe
				Secretary shall provide to a beginning farmer or rancher or socially
				disadvantaged farmer or rancher described in subparagraph (A) the option to
				reenroll any applicable partial field conservation practice that is—
							(i)eligible for
				enrollment under the continuous signup requirement of section 1231(h)(4)(B);
				and
							(ii)part of an
				approved comprehensive conservation
				plan.
							.
			11.Conservation
			 cost sharing
			(a)Conservation
			 security programSection 1238C(b)(1) of the Food Security Act of
			 1985 (16 U.S.C. 3838c(b)(1)) is amended in subparagraphs (C)(ii), (D)(ii), and
			 (E)(ii), by striking rancher, 90 percent each place it appears
			 and inserting rancher, or a socially disadvantaged farmer or rancher,
			 does not exceed the lesser of 90 percent or an amount equal to 15 percent more
			 than the rate offered to other farmers.
			(b)Environmental
			 quality incentives programSection 1240B(d)(2) of the Food
			 Security Act of 1985 (16 U.S.C. 3839aa–2(d)(2)) is amended by striking
			 subparagraph (A) and inserting the following:
				
					(A)Beginning
				farmers or ranchers and socially disadvantaged farmers or
				ranchersThe Secretary may increase the amount provided to a
				producer under paragraph (1) that is a beginning farmer or rancher or a
				socially disadvantaged farmer or rancher, as determined by the Secretary, to an
				amount not more than the lesser of—
						(i)90 percent;
				and
						(ii)15 percent more
				than the rate offered to other farmers or
				ranchers.
						.
			(c)Conservation
			 incentives and reserved fundingSection 1244 of the Food Security
			 Act of 1985 (16 U.S.C. 3844) is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting the subparagraphs appropriately;
					(B)by striking
			 In carrying out and inserting the following:
						
							(1)In
				generalIn carrying
				out
							;
					(C)in paragraph (1)
			 (as designated by subparagraph (B)), by striking and Indian
			 tribes and all that follows through agricultural
			 producers and inserting , Indian tribes, and socially
			 disadvantaged farmers or ranchers; and
					(D)by adding at the
			 end the following:
						
							(2)RequirementsIn
				carrying out this subsection, the Secretary shall—
								(A)develop a
				definition of the term beginning farmer or rancher that—
									(i)is based, to the
				maximum extent practicable, on the definition of that term under section 343(a)
				of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a));
				and
									(ii)includes—
										(I)a fair and
				reasonable test of net worth; and
										(II)such other
				criteria as the Secretary determines to be appropriate;
										(B)develop and
				implement cooperative agreements with entities, including the Natural Resources
				Conservation Service, Extension entities, nongovernmental and community-based
				organizations, educational institutions, and private technical service
				providers, with expertise in addressing the needs of beginning farmers or
				ranchers and socially disadvantaged farmers or ranchers to provide—
									(i)sustainable
				agricultural systems training and technical assistance; and
									(ii)comprehensive
				whole-farm conservation planning education and technical assistance;
									(C)offer to
				beginning farmers or ranchers and socially disadvantaged farmers or ranchers a
				special incentive or bonus payment for developing comprehensive whole-farm or
				-ranch resource management system conservation plans as part of participation
				in—
									(i)the conservation
				security program established under subchapter A of chapter 2 of subtitle D;
				or
									(ii)the
				environmental quality incentives program established under chapter 4 of that
				subtitle;
									(D)provide a
				substantial number of ranking points—
									(i)for beginning
				farmers or ranchers and socially disadvantaged farmers or ranchers within each
				conservation program under this title that uses a ranking system to determine
				enrollment; and
									(ii)for detailed
				farm transition planning under the farmland protection program established
				under subchapter B of chapter 2 of subtitle D; and
									(E)provide such
				other incentives and benefits as the Secretary determines to be
				appropriate.
								(3)Reservation of
				funding
								(A)In
				generalOf funds made available for a fiscal year to carry out
				this title, the Secretary shall reserve, for a period of not less than 120 days
				after the date on which the funds are made available—
									(i)not less than 10
				percent for beginning farmers or ranchers; and
									(ii)not less than 10
				percent of funds for socially disadvantaged farmers or ranchers.
									(B)Technical
				assistanceOf amounts reserved under subparagraph (A), the
				Secretary may provide to beginning farmers or ranchers and socially
				disadvantaged farmers or ranchers technical assistance at a rate that is not
				more than 15 percent higher than the rate that would otherwise apply to the
				farmers or ranchers.
								(4)Effect of
				subsectionNothing in this subsection prohibits any beginning
				farmer or rancher or any socially disadvantaged farmer or rancher from—
								(A)participating in
				any other program; or
								(B)receiving funds
				made available under this title that are not reserved pursuant to paragraph
				(3)(A).
								.
					12.Research
			 programs
			(a)Competitive,
			 special, and facilities research grantsSection 2(b)(2) of the
			 Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 450i(b)(2))
			 is amended—
				(1)in the first
			 sentence of the matter preceding subparagraph (A), by striking
			 (F) and inserting (G);
				(2)in subparagraph
			 (E), by striking and at the end;
				(3)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
				(4)by adding at the
			 end the following:
					
						(G)areas of concern
				to beginning farmers or ranchers, including—
							(i)farm transfer and
				farm entry;
							(ii)farm transition
				options for retiring farmers or ranchers;
							(iii)land
				tenure;
							(iv)farm
				viability;
							(v)socially
				disadvantaged farmers or ranchers and immigrant farmers or ranchers; and
							(vi)production,
				marketing, conservation, and risk management alternatives relevant to new and
				beginning farmers or
				ranchers.
							.
				(b)Initiative for
			 future agriculture and food systemsSection 401(c)(2)(F) of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7621(c)(2)(F)) is amended—
				(1)by striking
			 including the viability and inserting the following:
			 “including—
					
						(i)the
				viability
						; and
				
				(2)by striking
			 operations. and inserting the following: “operations;
					
						(ii)farm transition
				options for retiring farmers or ranchers; and
						(iii)farm transfer
				and entry alternatives for beginning farmers or ranchers or socially
				disadvantaged farmers or
				ranchers.
						.
				13.Risk management
			 education for beginning farmers or ranchersSection 524(a) of the Federal Crop Insurance
			 Act (7 U.S.C. 1524(a)) is amended—
			(1)by redesignating paragraph (4) as paragraph
			 (5); and
			(2)by inserting after paragraph (3) the
			 following:
				
					(4)RequirementsIn
				carrying out the programs established under paragraphs (2) and (3), the
				Secretary shall place special emphasis on risk management strategies,
				education, and outreach specifically targeted at—
						(A)beginning farmers
				or ranchers;
						(B)immigrant farmers
				or ranchers that are attempting to become established producers in the United
				States;
						(C)socially
				disadvantaged farmers or ranchers;
						(D)farmers or
				ranchers that—
							(i)are preparing to
				retire; and
							(ii)are using
				transition strategies to help new farmers or ranchers get started; and
							(E)new or
				established farmers or ranchers that are converting production and marketing
				systems to pursue new
				markets.
						.
			
